MEMORANDUM ***
J. Sergio Gonzalez-Gonzalez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“the Convention”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review questions of law de novo, see Ladha v. INS, 215 F.3d 889, 896 (9th Cir.2000), and an IJ’s adverse credibility determination for substantial evidence, see Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We deny the petition for review.
The IJ made an explicit adverse credibility determination when he found Gonzalez-Gonzalez to be an “incredible witness.” See Salaam v. INS, 229 F.3d 1234, 1238 (9th Cir.2000) (requiring an agency’s adverse credibility determination to indicate disbelief of an applicant’s testimony). Moreover, the IJ’s adverse credibility determination was supported by substantial evidence due to the many inconsistencies in Gonzalez-Gonzalez’s testimony which went to the heart of his claim. See Farah, 348 F.3d at 1156. The IJ’s adverse credibility determination supported the denial of Gonzalez-Gonzalez’s requests for asylum, withholding of removal, and relief under the Convention. See id. at 1156-57.
Gonzalez-Gonzalez’s due process challenge to the BIA’s use of the summary affirmance procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004), Gonzalez-Gonzalez’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was *658continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.